DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 4/8/2022 have been fully considered but they are not persuasive. The applicant argues that the prior art does not teach a molar ratio of a silicon based intermediate to the silicon compound ranging from 0.2:0.8 to 0.5:0.5 or 1/5:4/5 up to 1:1 (with the silicon precursor in excess or the same amount as the intermediate as in instant para 0013).  It is noted that the claim does not require that the silicon precursor and intermediate be entered into the reaction chamber with this ratio, only that the introduction of the precursor causes this ratio to form (broadly including, forming after the introduction and during the process).  Nor does it require that this ratio is used after recirculation.  Kendig, in the cited para 0029, teaches that the TCS precursor is introduced to the chamber such that after the process there is 75-85 mol % TCS to the other intermediates.  Shimizu, in the Example para 0087 in particular, teaches that the TCS precursor is introduced to the chamber such that after the process there is 65 to 75 mol % TCS to the other intermediates, which meets the claimed language.  Therefore, these rejections are maintained and repeated here.  Please note that the status of claim 11 in the instant response is marked as “withdrawn” but should be indicated as “previously presented” and is still pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kendig et al. (US 2004/0131528).
As to claim 1, Kendig et al. teaches a method (paras 0011-0013, 0018-0029, Fig. 1) for the continuous vapor deposition of silicon on substrates, comprising the following steps: (a) introducing at least one substrate into a reaction chamber (CVD system) (paras 0018 and 0029- a substrate is an implicit feature); (b) introducing a process gas ('hydrogen') and at least one gaseous silicon precursor compound ('TCS - trichlorosilane') into the reaction chamber (paras 0018 and 0029); (c) forming a gaseous mixture of at least one silicon-based intermediate product ('effluent mixture') coexisting
with the gaseous silicon precursor compound and the process gas in the reaction chamber (paras 0018 and 0029); (d) forming a silicon layer by vapor deposition of silicon from the gaseous silicon precursor compound or the silicon-based intermediate product on the substrate (paras 0018-0019 and 0029); (e) discharging an excess of the gaseous mixture from the reaction chamber (paras 0022-0025); and
(f) in which at least one of the constituents of the excess of the gaseous mixture, selected from the silicon precursor compound, the silicon-based intermediate product and/or the process gas, is returned into the reaction chamber (Fig. 1 para 0024) wherein introducing the gaseous silicon precursor compound into the reaction chamber is regulated in the method in such a way that the molar ratio of the silicon-based intermediate product to the silicon precursor compound has a value of 0.2:0.8 to 0.5:0.5 in the process gas (paras 0019 and 0029 -the claimed molar ratios result from described individual molar percentages and molar ratios).
	As to claims 2-3, a measuring unit and control unit as broadly claimed must inherently be used to set the molar percentages or ratios and control them to hit their target values as in paras 0019 and 0029.
	As to claims 4 and 5, the recovery unit as circulation are as claimed in para 0024 and Fig. 1.
	As to claims 6-8, the gases are as claimed in paras 0018 and 0029.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimizu et al. (US 2009/0060822 A1).
As to claim 1, Shimizu et al. teaches a method (abstract, Fig. 1) for the continuous vapor deposition of silicon on substrates, comprising the following steps: (a) introducing at least one substrate into a reaction chamber (CVD system) (abstract); (b) introducing a process gas ('hydrogen') and at least one gaseous silicon precursor compound ('TCS - trichlorosilane') into the reaction chamber (abstract and paras 0010-0016); (c) forming a gaseous mixture of at least one silicon-based intermediate product ('effluent mixture') coexisting with the gaseous silicon precursor compound and the process gas in the reaction chamber (paras 0016-0026); (d) forming a silicon layer by vapor deposition of silicon from the gaseous silicon precursor compound or the silicon-based intermediate product on the substrate (abstract); (e) discharging an excess of the gaseous mixture from the reaction chamber (paras 0016-0026); and (f) in which at least one of the constituents of the excess of the gaseous mixture, selected from the silicon precursor compound, the silicon-based intermediate product and/or the process gas, is returned into the reaction chamber (Figures) wherein introducing the gaseous silicon precursor compound into the reaction chamber is regulated in the method in such a way that the molar ratio of the silicon-based intermediate product to the silicon precursor compound has a value of 0.2:0.8 to 0.5:0.5 in the process gas (paras 0078-0096 -the claimed molar ratios result from described individual molar percentages and molar ratios).
	As to claims 2-3, a measuring unit and control unit as broadly claimed must inherently be used to set the molar percentages or ratios and control them to hit their target values as in paras 0078-0096.
	As to claims 4 and 5, the recovery unit as circulation are as claimed in paras 0078-0096 and the FIgures.
	As to claims 6-8, the gases are as claimed in paras 0078-0096 and the Figures.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kendig et al.
Kendig et al. does not teach the particular reaction conditions.  However, Kendig modifies its conditions based on yield and other desired results (para 0008).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to include the claimed reaction conditions, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955).

Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. 
Shimizu et al. does not teach the particular reaction conditions.  However, Shimizu modifies its conditions based on purity and other desired results (abstract, para 0008).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to include the claimed reaction conditions, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELLY M GAMBETTA whose telephone number is (571)272-2668. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KELLY M. GAMBETTA
Primary Examiner
Art Unit 1715



/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715